Sherwood, C. J. —
The defendant was indicted for obstructing a public road, and convicted.
1. public roads: title by user. Even if we concede that twenty years use of a road by the public, is necessary to confer an easement, the testimony is ample for that purpose, one of the witnesses testifying that there had .been a road on the land now owned by defendant for twenty years. And another witness testified that he had known the road in question as a road for about thirty-seven years, and that it had been worked. It is true this witness also stated that the road had been “changed in some places,” but this we regard as unimportant, for the reason that no such change appears to have occurred in the road where it runs through defendant’s land, nor that such change took place within twenty years before the indictment was found. The subject now being considered has been recently and extensively discussed in the State v. Culver, 65 Mo. 607, and in the State v. Walters, 69 Mo. 463. In the latter case the doctrine is maintained that “ the public may acquire the right to the use of a road or easement on the land of another, when such road has been established in accordance with statutory enactments, on land condemned for that purpose, or when the owner of the land has by some unequivocal act made a dedication of it to the public, or from long use of a road as such by the public, acquiesced in by the owner, and adverse occupancy and use of the same for a period of time equal to that prescribed by the statute of limitation for bringing actions of ejectment.” So that ten years adverse *638occupancy and use of a road by the public would be sufficient, if acquiesced in by the owner, to vest in the public an easement in the road and cause it to become a highway.
2. —: discontinuance by county court. If there had been such a dedication or adverse possession of the road as above contemplated, it was altogether immaterial that the county court refused to relocate the road, tor the reason that “it had no knowledge of the establishment of the road sought to be changed.” Nor was it of any consequence that the county court instructed the road overseer not to do anything to recognize the road as a public road, because it was not such a road. The vested rights of the public, if any had been acquired, could not be divested by the failure of the county court to give recognition to the road as a public one. The county court, upon proper proceedings had, may discontinue or vacate a road, but this can only be accomplished in the method the statute designates.
3. -. obgtruction. It makes not the slightest difference in this case whether the defendant had any knowledge of the fact that the road was legally established or not. The offense with which he was charged is a misdemeanor, and in that class of offenses, the intent which prompts the act, possesses no significance. Howell v. Stewart, 54 Mo. 400. The judgment is affirmed.
All concur.